Opinion by
Mr. Justice Hodges.
*590Henritze’s motion to set aside a judgment entered pursuant to the terms of a cognovit note was denied. Henritze contends the trial court erred because his motion was sufficient to require the court to vacate the judgment.
When a motion to vacate a judgment is made, in accordance with R.C.P. Colo. 60(b), it must allege a defense which is prima facie meritorious; and also, it must be stated with' such particularity that the court can see that it is a substantial and meritorious defense, and not merely a technical or a frivolous one. Burr v. Allard, 133 Colo. 270, 293 P.2d 969.
We have reviewed the record and particularly Henritze’s motion to vacate. We agree with the trial court’s denial of this motion, which failed to show any meritorious defense.
The judgment is affirmed.
Mr. Chief Justice Moore, Mr. Justice Day and Mr. Justice Pringle concur.